SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

574
KAH 12-00657
PRESENT: SCUDDER, P.J., SMITH, CENTRA, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
STEPHAN BRIECKE, PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

NEW YORK STATE DEPARTMENT OF CORRECTIONAL
SERVICES, RESPONDENT-RESPONDENT.


NORMAN P. EFFMAN, PUBLIC DEFENDER, WARSAW (ADAM W. KOCH OF COUNSEL),
FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered December 6, 2011 in a habeas corpus
proceeding. The judgment dismissed the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Petitioner’s appeal from the judgment dismissing his
petition for a writ of habeas corpus has been rendered moot by his
release to parole supervision (see People ex rel. Baron v New York
State Dept. of Corrections, 94 AD3d 1410, 1410, lv denied 19 NY3d 807;
People ex rel. Kendricks v Smith, 52 AD2d 1090, 1090), and the
exception to the mootness doctrine does not apply (see Baron, 94 AD3d
at 1410; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707,
714-715).




Entered:   June 7, 2013                         Frances E. Cafarell
                                                Clerk of the Court